Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  The recitation of "the CW laser configured" should be corrected to "the CW laser is configured".  Appropriate correction is required.
Claims 27 and 28 are objected to because of the following informalities:  The preamble starts with "the method" and should be changed to "The laser-based method" as recited in independent claim 26 to which 27 and 28 are based to keep the record clear.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "frequency converting crystal for receiving the first laser pulse" of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims will be examined based upon on the broadest reasonable understanding of the examiner and prior art is applied in such a manner that the prior art performs the reasonable interpretation of the claimed function.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims will be examined based upon on the broadest reasonable understanding of the examiner and prior art is applied in such a manner that the prior art performs the reasonable interpretation of the claimed function.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is directed to “the first laser pulse has a 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim is directed to “the second laser pulse has a duration of” and is unclear because it appears to be intended to be directed to the “a second duration” recited in claim 1. It is being interpreted to read “the second duration has a duration of” or “the second duration of”.
The term “sufficiently” in claim 7 is a relative term which renders the claim indefinite. The term “sufficiently” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The degree of to heat the spot sufficiently is not determinable.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of "frequency converting crystal for receiving the first laser pulse" is unclear because it is not recited in the specification for a person of ordinary skill in the art to understand how this crystal relates to the invention and the benefit of the crystal.  
The recitation of “and modifying a wavelength of the second laser pulse so as to shorten it” is unclear because it is not easily determinable if the applicant meant to indicate that it is meant to shorten the wavelength or the pulse. 
The recitation of “modifying” is unclear because the mechanism of modifying a wavelength is not positivity recited. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of and the “pulse length” is unclear if the applicant meant pulse duration.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the peak power of the second laser pulse” can be changed to reference the “a second peak power” to make the record clearer.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “the CW laser” in line 25 should be changed to reference the “a gated continuous wave (CW) laser” as previously recited in claim 13.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “comprises a pulse of” is unclear if the applicant meant to refer to the “a first pulse duration”.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “comprises a pulse of” is unclear if the applicant meant to refer to the “a second pulse duration”.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The recitation of “wherein the CW laser comprises a laser power” is unclear if the recitation is meant to further limit the “a first average power” of claim 13 or if the applicant intends to mean that the CW laser is meant to have a maximum capable power. 
The recitation of “comprises a laser power of about 250 W to 1500 W” is unclear if the applicant intends to mean the maximum or average laser power. 

The recitation of “wherein the short pulse laser generates a peak laser power” is unclear if the recitation is meant to further limit the “a second peak power” 
The recitation of “the short pulse laser generates a peak laser power of greater than about 100 MW” is unclear if the applicant intends to mean the short pulse laser is capable of providing the power or if applicant means that the “a second peak power” is greater than about 100MW.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “are turned on and off at a predetermined frequency” is unclear because it is not easy to understand if the applicant meant that the pulse is repeated at a predetermined frequency of that the lasers are physically powered off and on at a predetermined frequency or if the applicant means the cycle time of the lasers.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “for controlling on and off operation” is unclear because it is not easy to understand if the applicant meant that the pulse 
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “a melt motion” is unclear what a melt motion is meant to be because it is not disclosed in the specification such that a person of ordinary skill in the art would understand what the applicant meant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 7, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150372445 A1 HARTER (hereinafter “HARTER”) in view of US 20100276405 A1 Cho (hereinafter “Cho”). 
Regarding claim 1, HARTER teaches, except where struck through, A laser system for processing a material (abstract), the laser system comprising: 5a laser (laser means 51) configured to intermittently generate a first laser pulse (first pulse 11 and pulse 13; fig. 1a and fig. 1b) of a first duration (pw1) and a first average power (pulse energy 1 pe1), at a spot (par. 74 focal spot) on a surface of the material being processed (par. 74 target substrate), and a second laser pulse (second pulse 12 and pulse 14) having a second duration (pw2) and a second peak power (pulse energy 2 pe2), the second duration being shorter than the first duration by a factor of at least 1000 (par. 39 and par. 40 teach pw1 in the nanosecond range and pw2 in the femtosecond range which is a factor of 1000), and directed at the spot (par. 74 teaches the application being towards a focal spot on a target substrate), and the second laser pulse being generated after the first laser pulse is 10generated (fig. 1a teaches pulses 11 and 12 being separated by ts; par. 35 and par. 40 teach the temporal arrangement that includes a separation of the aforementioned pulses); .  HARTER does not teach and the first laser pulse from the laser is configured to at least heat the spot on the surface of the material, while the second laser pulse induces material ejection from the spot.  Cho teaches, and the first laser pulse from the laser is configured to at least heat the spot on the surface of the material, while the second laser pulse induces material ejection from the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that and the first laser pulse from the laser is configured to at least heat the spot on the surface of the material, while the second laser pulse induces material ejection from the spot, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).
Regarding claim 3, HARTER teaches, further comprising a controller for controlling the 20laser (par. 13 teaches that the laser device contains a controller which provides for active change/adjustment of the output parameters).  
Regarding claim 5, HARTER teaches, wherein the first laser pulse has a duration of about 10ps to 500ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it .  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).
Regarding claim 6, HARTER teaches, wherein the second laser pulse has a duration of about 1 ps to 100 ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).
Regarding claim 7, Cho teaches, wherein the first laser pulse heats the spot sufficiently to form a melt pool before the second laser pulse is applied (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the first laser pulse heats the spot sufficiently to form a melt pool before the second laser pulse is applied, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).
Regarding claim 8, Cho teaches, wherein the second laser pulse is applied before the first laser pulse has formed a melt pool at the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application; par. 53, fig.5, fig. 6, fig. 11A, fig. 11B and par. 78, par. 79, and par. 80 teach overlapping two pulses and it is therefore obvious to change the temporal spacing of a first and second laser pulse to achieve desired melting characteristics).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER wherein the second laser pulse is applied before the first laser pulse has formed a melt pool at the spot, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).
Regarding claim 9, HARTER teaches, wherein the laser comprises a single pulsed laser 5amplifier (par. 50 teaches a YB amplifier and1 par. 52 teaches a regenerative amplifier which are capable of performing the same task as a single pulsed laser amplifier).  
Regarding claim 10, HARTER teaches, further comprising a frequency converting crystal for receiving the first laser pulse and the second laser pulse, and modifying a wavelength of the second laser pulse so as to shorten it (par. 13 teaches the use of a non-linear optical crystal for performing frequency conversion).  Cho also teaches further comprising a frequency converting crystal for receiving the first laser pulse and the second laser pulse, and modifying a wavelength of the second laser pulse so as to shorten it (par. 101 that it is well-known to use a non-linear crystal to convert an incident output pulse to a higher order harmonic frequency which effectively will change the wavelength to shorten it because frequency and wavelength known physics to be inversely proportional to each other).
Regarding claim 11, HARTER teaches, wherein the pulse length of the second laser pulse is nanoseconds or shorter, and the pulse length of the first laser pulse is microseconds or longer (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to .  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).
Claims 2, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150372445 A1 HARTER (hereinafter “HARTER”) in view of US 20100276405 A1 Cho (hereinafter “Cho”) in view of US20160318122A1 Ota (hereinafter “Ota”). 
Regarding claim 2, HARTER does not teach wherein the laser comprises: a gated continuous wave (CW) laser; and a pulsed laser.  Ota teaches, wherein the laser comprises: a gated continuous wave (CW) laser (claim 18, par. 66, and par. 73 teach 101-b as a CW laser); and a pulsed laser (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the laser comprises: a gated continuous wave (CW) laser; and a pulsed laser, as suggested and taught by Ota, for the purpose of providing an advantageous means for a laser that provides considerable flexibility for interfacing and synchronizing with material processing system components (par. 78).
Regarding claim 4, Ota teaches, further comprising a controller for controlling the CW laser and the pulsed laser (claim 18; claim 28; par. 71; par. 76; par. 77).  Therefore, it further comprising a controller for controlling the CW laser and the pulsed laser, as suggested and taught by Ota, for the purpose of providing an advantageous means to achieve a pre-determined temporal offset between pulses (par. 76).
Regarding claim 12, Ota teaches wherein the peak power of the second laser pulse is at least about 1000 times higher the than the average power of the first laser pulse.  Ota teaches, wherein the peak power of the second laser pulse is at least about 1000 times higher the than the average power of the first laser pulse (par. 61 teaches ultrashort pulse 150-a which is analogous to the second laser pulse in the MW range, after amplification, and par. 116 teaches power of the power of the analogous first laser pulse to be in the KW range).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the HARTER reference, such that wherein the peak power of the second laser pulse is at least about 1000 times higher the than the average power of the first laser pulse, as suggested and taught by Ota, for the purpose of providing an advantageous means such that a pulse energy may be selected based on the fluence (Joules/cm2) and/or intensity (W/cm2) appropriate for modification of material (par. 61). 
Claims 13, 15, 16, 19, 20, 22, 23, 24, 25, 26, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160318122A1 Ota (hereinafter “Ota”) in view of US 20100276405 A1 Cho (hereinafter “Cho”). 
Regarding claim 13, Ota teaches, except where struck through, A laser system for processing a material (abstract), the laser system comprising: a gated continuous wave (CW) laser (claim 18, par. 66, and par. 73 teach 101-b as a CW laser) producing a first laser pulse (pulse 150-b) of a first duration (par. 60 and fig. 1) 20and a first average power (par. 60 and fig. 1), at a spot on a surface of the material being processed (par. 60, modify a material 120); a short pulse laser (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system) for producing a second laser pulse (pulse 150-a, par. 61, and fig. 1)  having a second duration (par. 60 and fig. 1) and a second peak power (par. 61 and fig. 1), the second duration being shorter than the first duration by a factor of at least 1000 (par. 60) and directed at the spot (par. 60, modify a material 120), and the second laser pulse being generated after the first laser pulse is generated (par. 60, par. 61, and fig. 1a teach 150-a starting after 150-b); .  Ota does not teach and 25the first laser pulse from the CW laser configured to at least heat the material at the spot , while the short pulse laser induces material ejection from the spot.  Cho teaches, and 25the first laser pulse from the CW laser configured to at least heat the material at the spot , while the short pulse laser induces material ejection from the spot (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that and 25the first laser pulse from the CW laser configured to at least heat the material at the spot , while the short pulse laser induces material ejection from the spot, 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).
Regarding claim 15, Ota teaches, wherein the second laser pulse is formed prior to the first laser pulse ending, such that the first and second laser pulses overlap (fig. 1c shows 150-a occurring before 150-b; par. 15; par. 79).  
Regarding claim 16, Ota teaches, wherein the first and second laser pulses have the same spot size (par. 89 teaches identical in size).  
Regarding claim 19, Ota teaches, wherein the CW laser comprises a laser power of about 250 W to 1500 W (par. 116 teaches power of the power of the analogous first laser pulse to be in the KW range which is obvious to encompass the 1000W to 1500W range disclosed in the instant application).  
Regarding claim 20, Ota teaches, wherein the short pulse laser generates a peak laser power of greater than about 100 MW (par. 61 teaches ultrashort pulse 150-a which is analogous to the second laser pulse in the MW range,  after amplification). Ota discloses the claimed invention except for greater than about 100 MW. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal laser power capability, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a laser capable of greater than 100 MW for the purpose of providing for the advantage such that the fluence may exceed a single-shot ablation threshold (par. 61). 
wherein each of the CW laser and the short pulse laser are turned on and off at a predetermined frequency (par. 66 teaches a pulse repetition rate which is analogous to being turned on and off).  
Regarding claim 23, Ota teaches, wherein the predetermined frequency comprises a frequency of at least 10Hz (Par. 66 teaches a repetition rate from about 100kHZ to 5MHz which is greater than the at least 10Hz of the instant application and therefore satisfies the limitation of at least 10Hz).  
	Regarding claim 24, Ota discloses the claimed invention except for wherein the predetermined frequency comprises a frequency no higher than 50Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with the repetition rates of Ota to find an optimal repetition rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a repetition rate of Ota to be no higher than 50Hz for the purpose of achieving specific materials damage and/or ablation (Ota par. 63). 
Regarding claim 25, Ota teaches, further comprising a controller for controlling on 30and off operation of the CW laser and the short pulse laser (claim 18; claim 28; par. 71; par. 76; par. 77).  
Regarding claim 26, Ota teaches, except where struck through, A laser-based method for processing a material (abstract), the method comprising: using a laser to intermittently generate a first laser pulse (pulse 150-b) of a first duration (par. 60 and fig. 1) and a first average power (par. 60 and fig. 1), at a spot on a surface of the material being processed (par. 60, modify a material 120), and a second laser pulse (pulse 150-a, par. 61, and fig. 1) having a second duration (par. 60 and fig. 1) and a second peak power (par. 61 and fig. 1), the second duration 5being shorter than the first duration by a factor of at least 100 (par. 60), and directed at the spot (par. 60, modify a material 120), and the second laser pulse being generated after the first laser pulse is generated (par. 60, par. 61, and fig. 1a teach 150-a starting after 150-b); .  Ota does not teach using the first laser pulse to at least heat the spot on the surface of the material; and using the second laser pulse to induce material ejection from material being 10processed.  Cho teaches, using the first laser pulse to at least heat the spot on the surface of the material; and using the second laser pulse to induce material ejection from material being 10processed (Cho teaches the use of two pulses, laser beam pulse 912 having the Gaussian-shaped temporal pulse profile and par. 62 to par.72 teach that is known that the heating and vaporization of the workpiece material to be ablated is controlled by controlling the laser profile and therefore obvious to control the laser beam profiles to achieve the desired heating effects disclosed in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, to include using the first laser pulse to at least heat the spot on the surface of the material; and using the second laser pulse to induce material ejection from material being 10processed, as suggested and taught by Cho, for the purpose of providing an advantageous means of reducing the degree of superheating using a slower heating rate, the laser pulse having a triangular-shaped temporal pulse profile produces substantially less splashing 920 as that produced by the laser beam pulse 912 having the Gaussian-shaped temporal pulse profile (par. 67).
wherein the first laser pulse forms a melt pool at the spot on the surface of the material and the second laser pulse induces a melt motion and material ejection of molten material from the melt pool (par. 7 and fig. 2a, fig. 2b, fig. 2c, and fig. 2d teach that it is known in the art that the laser beam 220 may then clean out remaining portions of the electrically conductive link structure 212, if any, through boiling, melting, and/or splashing, wherein the electrically conductive link analogous to the melt pool).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the first laser pulse forms a melt pool at the spot on the surface of the material and the second laser pulse induces a melt motion and material ejection of molten material from the melt pool, as suggested and taught by Cho, for the purpose of providing a means to clean out portions through boiling, melting and/or splashing (par. 7).
Regarding claim 28, Ota teaches, wherein using a laser comprises: using a gated, continuous wave (CW) laser to produce the first laser pulse (claim 18, par. 66, and par. 73 teach 101-b as a CW laser); and using a pulsed laser to produce the second laser pulse (claim 18, par. 66, and par. 74 teach 101-a as a commercially available chirped pulse amplification system).
Claims 14, 17, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160318122A1 Ota (hereinafter “Ota”) in view of US 20100276405 A1 Cho (hereinafter “Cho”) in view of 20150372445 A1 HARTER (hereinafter “HARTER”). 
Regarding claim 14, HARTER teaches, wherein the second laser pulse is formed immediately upon ending the first laser pulse (fig. 1a teaches pulses 11 and 12 being separated by ts; par. 35 and par. 40 teach the temporal arrangement that includes a separation of the pulses .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the second laser pulse is formed immediately upon ending the first laser pulse, as suggested and taught by HARTER, for the purpose of achieving specific materials damage and/or ablation (par. 39).
Regarding claim 17, HARTER teaches, wherein the first laser pulse comprises a pulse 5of about 10ps to 500ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation).  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).
Regarding claim 18, HARTER teaches, wherein the second laser pulse comprises a pulse of about 1 ps to 100 ps (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or .  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39).
Regarding claim 21, HARTER teaches, wherein the pulse length of the second laser pulse is nanoseconds or shorter, and the pulse length of the first laser pulse is microseconds or longer (par. 39 teaches that Depending upon the particular application, the pulse width values for pw1 and pw2 may or may not be equal and also teaches that the pulse width values for pw2 are generally in the picosecond to femtosecond range and therefore teaches that it is possible to adjust the pulse width of the first and second pulse to any value in the pico and femtosecond duration range to achieve specific materials damage and/or ablation. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose an optimal pulse duration range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to experiment with pulse duration ranges for the purpose of achieving specific materials damage and/or ablation (par. 39)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Ota reference, such that wherein the pulse length of the second laser pulse is nanoseconds or shorter, and the pulse length of the first laser pulse is microseconds or longer, as suggested and taught by HARTER, 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763